         Case 1:19-cr-00003-JGK Document 59 Filed 07/02/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                          19cr003 {JGK)
              - against -
                                                          ORDER
CALVIN BURNETT,

                           Defendant.


JOHN G. KO~LTL, District Judge:

     The parties are directed to appear for a status conference

on July 3, 2019 at 9:30 a.m.

     Because a continuance is needed to assure the effective

assistance of counsel, the Court prospectively excludes the time

from today, July 1, 2019, until July 3, 2019, from Speedy Trial

Act calculations.        The Court finds that the ends of justice

served by granting the continuance outweigh the best interest of

the defendant and the public in a speedy trial.                   This Order is

entered pursuant to 18 U.S.C.           §   3161 (h) (7) (A).

SO ORDERED.

Dated:      New York, New York
            July 1, 2019


                                        <Z> f!~e1tl
                                               United States District Judge




         USDC SONY
         DOCUMENT
         ELECTRONICALLY FILED
         nOGl-t  ___       ~__,,.......--
         G,~,TE FILED: __7:_klf.____..
